 177304 NLRB No. 34UNITED JET CENTERUnited Jet Center and District Lodge 65, Inter-national Association of Machinists and Aero-
space Workers, AFL±CIO, Petitioner. Case 3±RC±9681August 21, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYUpon a petition filed under Section 9(c) of the Na-tional Labor Relations Act (NLRA), a hearing was
held on January 8, 1991, before Hearing Officer Paul
J. Murphy. Thereafter, pursuant to Section 102.67 of
the National Labor Relations Board's Rules, the case
was transferred to the Board for decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officer's rulingsmade at the hearing and finds that they are free from
prejudicial error. They are affirmed. On the entire
record in the proceeding, the Board finds:United Jet Center (UJC), a wholly owned subsidiaryof United Acquisitions, is engaged in the operation of
an air charter service for celebrities, corporate execu-
tives, and government officials at its facility in James-
town, New York. UJC also conducts pilot training
courses and provides refueling and maintenance serv-
ices to other aircraft at the facility.The Employer concedes that it meets the Board'sdiscretionary jurisdictional standards, but contends that
it is a common carrier by air, subject to the RailwayLabor Act, and thus is not an ``employer'' subject tothe NLRA. The Petitioner, on the other hand, contends
that UJC is not a common carrier within the meaning
of the Railway Labor Act, and that the Board should
therefore assert jurisdiction.Section 2(2) of the Act provides in pertinent partthat the term ``employer'' as used in the National
Labor Relations Act should not include any person
subject to the Railway Labor Act. Because of the na-
ture of the jurisdictional question presented, on Feb-
ruary 28, 1991, the Board requested the National Me-
diation Board (NMB) to review the record to deter-
mine the applicability of the Railway Labor Act to
UJC. In response, on May 28, 1991, the NMB advised
the Board that it had concluded that:UJC's charter operations establish it as an air car-rier pursuant to Section 181 of the Railway Labor
Act. 45 U.S.C. § 181. UJC's refueling and main-
tenance activities support this finding. The [NMB]
has concluded that such work had traditionally
been performed by airline employees. See
Jimsair, [15 NMB 85 (1988)]; Memorandum ReAirline Industry Hearings, 5 NMB 2, 4 (1972).The [NMB], therefore, is of the opinion that
United Jet Center and its employees are subject to
the Railway Labor Act. [United Jet Center, 18NMB 354 (1991).]Accordingly, in view of the foregoing, we shall dis-miss the petition.ORDERThe petition in Case 3±RC±9681 is dismissed.